     Case: 1:13-cv-04531 Document #: 315 Filed: 07/18/19 Page 1 of 2 PageID #:2433



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

ANGEL PEREZ individually,                              )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )      Case No. 13 cv 4531
                                                       )
CITY OF CHICAGO et al.,                                )
                                                       )
        Defendants.                                    )


     ATTORNEYS SCOTT T. KAMIN AND ANOTHONY HILL’S MOTION FOR LEAVE
            TO WITHDRAWAS COUNSEL OF RECORD FOR PLAINTIFF

        NOW COMES SCOTT T. KAMIN with THE LAW OFFICES OF SCOTT T. KAMIN,

of counsel for ANGEL PEREZ, and respectfully requests that this Honorable Court enter an

Order granting MR. KAMIN leave to withdraw. In support thereof, he states as follows:

1.      Attorney Scott T. Kamin filed his appearance as one of the attorneys on behalf of

        Plaintiff in the above titled action.

2.      The Law Offices of Scott T. Kamin has diligently represented the Plaintiff in this action.

3.      However, Scott T. Kamin and co-counsel have reached irreconcilable differences.

        Attorney Scott T. Kamin can no longer represent Plaintiff zealously.

4.      Attorney Anthony Hill stood in for Attorney Kamin when he was unavailable.

5.      Neither Plaintiff nor defendants would be prejudiced, nor would the Court’s resources be

        wasted if the undersigned attorney is granted leave to withdraw. Plaintiff will still have

        two attorneys, one of which is lead counsel.

6.      The Plaintiff is aware of Counsels’ intention to withdraw as he has been advised via text and

        email. Plaintiff has discussed this motion with both lead counsel and Mr. Kamin and does

        not oppose it.
     Case: 1:13-cv-04531 Document #: 315 Filed: 07/18/19 Page 2 of 2 PageID #:2434




7.      Lead counsel agrees to the withdrawal of Mr. Kamin and Mr. Hill. Lead counsel will

        remain on the case.

        WHEREFORE, Counsel respectfully requests that the Court grant Scott T. Kamin and

Anthony Hill leave to withdraw as two of the counsels of record for Plaintiff ANGEL PEREZ.




                                                          Respectfully submitted,

                                                         /s/ Scott T. Kamin
                                                          One of the attorneys for Plaintiff



Scott T. Kamin
Law Offices of Scott T. Kamin
53 W. Jackson Blvd
Suite 1057
Chicago, IL 60604
(312) 322-0077
Ill. Attorney No.: 6226855
